Criminal prosecution, tried upon indictment charging the defendant with violations of the prohibition laws.
The defendant entered a conditional plea of guilty under chapter 23, Public Laws 1933, and waived trial by jury.
The court found the defendant guilty upon the evidence offered, and sentenced him to eight months on the roads.
Defendant appeals, assigning error. *Page 53 
As the proceeding in the Superior Court is without warrant of constitutional law, the judgment will be stricken out and the cause remanded for trial by jury as the law provides. None has yet been had. S.v. Camby, ante, 50.
Error and remanded.
DEVIN, J., took no part in the consideration or decision of this case.